Detailed Action
Claims 1-19 are pending in this Application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Election/Restrictions
 Applicant’s election without traverse of Group I in the reply filed on 10/25/2022 is acknowledged.
Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2022.




Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The reasons of the rejection are discussed as follow: 
	Claim 2 recites the limitation "wherein the pad includes a first end and a second end", "a first end" and "a second end" are also recited in claim 1.  It is not clear if the first end and the second end recited in claim 1 same as claim 2. Therefore there is insufficient antecedent basis for these limitation in claim 2.
Claim 6 recites “a first transducer” and “remaining transducers”. On the other hand claim 4 recites “a plurality of transducers”. It is unclear how these claimed transducers relate to the “a plurality of transducers” in claim 4.
	Claim Interpretation - 35 USC § 112(f)

4. 	The following is a quotation of 35 U.S.C. 112(f): 
(f} Element in Claim for a Combination. -An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA 35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also comm only referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic place holder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic place holder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre - AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
 This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic place holder is not preceded by a structural modifier. Such claim limitation(s) is/are:
 “ power system” in claim 1;

These claims limitations are being interpreted as:
 “ a low-form factor battery (e.g., lithium battery, solid state battery)” as described in figs.1B and 2A, paras. [0048],[0057] of the publication. 
because these claims limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

((a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 18 and 19  are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by   Engel; Jonathan, (hereafter Engel ) US 20100234716 A1, published on September 16, 2010.

Regarding claim 18, Engel  teaches a wearable non-invasive lung fluid monitoring system (Fig. 1, abstract,  [0008],[0087], [0095], as shown in figure 1, the monitoring system 10, provide improved methods and devices for monitoring the fluid of body tissues, such as the lungs with an adherent device 100), comprising: 
a wearable sensor configured to be positioned on a chest of a patient (fig.1A, abstract, [0081] the adherent device 100 includes sensors and placed on the chest wall), the wearable sensor having (figs.1A and 1B, abstract, [0081] the adherent device 100): 
a pad member having a first side and a second side (Figs. 1B and 1C,  [0098],[0100]  an adherent patch 110 includes as shown in figure 1c in top view a second side, or upper side 110B, and as shown in figure 1b a bottom view a first side, or a lower side 110A), the second side of the pad member configured to adhere to the chest of the patient (Figs.  1C, 1I, [0098], [0099], a first side, or a lower side adherent patch 110A, that is oriented toward the skin of the patient when placed on the patient.);
a plurality of transducers positioned on the first side of the pad member ( Figs. 1C and 1J1,[0098], [0100], as shown in the figures the Adherent patch 100 comprises a second side, or upper side 110B, and the ultrasonic transducers 113A-D extend from lower side 110A through adherent patch 110 to upper side 110B) , the plurality of transducers configured to generate at least one ultrasonic signal probing internal space within the chest of the patient and receive at least one reflected wave of the ultrasonic signal (Figs. 1IA and 1J, [0008]-[0009], [0081], [0082], [0104],   the ultrasonic transducers 113A-D received reflected ultrasonic signals as a fluid content signal. the ultrasound signal from the lung away from the pleural space measured to determine hydration. Increased expansion of the pleural space result in a slight compression of the lung such that the alveoli of the lung have a slightly smaller volume resulting in a decrease in an intensity of the reflected signal); 
at least one control system positioned on the first side of the pad (Figs. 1D and 1J1, [0087],[0100],[0107], Electronics circuitry 130 includes different type of printed circuit board (PCB)  . As shown in figures printed circuit board (PCB)  positioned on the upper side or second side 110B), the control system configured to drive voltages for the plurality of transducers and receive data generated by at least one transducer of the plurality of transducers from the at least one reflected wave of the ultrasonic signal (Fig 1J, [0029], [0049], [0104], [0110], The piezoelectric driving circuitry include transmitting, voltage transformation, signal processing and capacitive circuitry. The piezoelectric driving configured to provide energy to the ultrasonic transducers 113A-D such that the ultrasonic transducers generate signals. The piezoelectric driving circuitry configured to process reflected ultrasonic signals which are received by the ultrasonic transducers 113A-D ) and, 
at least one non-transitory processor readable medium, operably coupled to at least one processor, the at least one non-transitory processor readable medium storing processor executable instructions, when executed by the processor, cause the processor to (Fig. 1A, [0091], [0095], [0096], [0097], [0106], [0108], monitoring system 10 comprises a distributed processing system with at least one processor comprising a tangible medium ( read only memory  (ROM), electrically erasable programmable read only memory (EEPROM) and/or random access memory (RAM)) of device 100, at least one processor 102P of intermediate device 102, and at least one processor 106P at remote center 106, each of which processors can be in electronic communication with the other processors. Instructions are transmitted from remote site 106 to a processor supported with the adherent patch on the patient, and the processor supported with the patient can receive updated instructions for the patient treatment and/or monitoring, for example while worn by the patient. ):

receive data generated by the at least one transducer from the at least one reflected wave of the ultrasonic signal (Claims 1 and 26, [0029],[0058], ultrasonic transducer and the sensor, the circuitry configured to receive an ultrasound signal reflected from the tissue and the patient data ); 
extract fluid data including presence, location and volume of fluid within the chest of the patient using the data generated by the at least one transducer from the at least one reflected wave of the ultrasonic signal (Figs. 3A- 3D, [0008], [0078], [0081], [0187], ultrasonic transducer of an adherent device to monitor over time the depth and characteristics of ultrasonic return signals of underlying tissues to track and predict clinical events such as cardiac decompensation. An associated signal processing circuitry may comprise a microcontroller and a digital signal processor, which circuitry can record and process the ultrasonic return data to extract features of interest and transmit and store this information as needed to determine patient hydration of the torso region); and, 
determine at least one measurement estimate based on the fluid data [0009], [0087], [0110], [0186] [0110] Impedance circuitry 136 generate both hydration data and respiration data. Impedance circuitry 136 is electrically connected to electrodes 112A-D. The voltage measured by the sense electrodes can be used to measure the impedance of the patient and determine the respiration rate and/or hydration of the patient.); and 
provide at least one indicator based on the at least one measurement prediction (Figs., 3A-3D and 4A, claim 1 , [0078], [0104], [0161], [0187], . The fluid content signal is an indication of fluid content in a portion of the pleura of a patient's lung.  the adherent device 300 coordinated to detect pleural effusions when other sensors of the adherent device indicate cardiac decompensation, such as ECG, tissue resistance, bioimpedance, respiration, respiration rate variability…… ). 
	
Regarding claim 19, wherein the processor executable instructions further include instructions to cause the processor to receive secondary indicator data (Figs. 2A and 4A, [0181], [0182], [0187], [0192], [0206], as shown in figure 4A, the processor system transmits the measurement of signals. the processor system supported with the patient for execute instructions from remote site for comparison.) and determining at least one measurement estimate further includes determining the at least one measurement estimate based on the fluid data  and the secondary indicator data (table 1, Fig. 4A, [0189], [0193], [0189], [0196], as shows in figure 4A, a method 400 of detecting a pleural effusion for predicting an impending or risk of cardiac decompensation. A step 402 detects a fluid content signal regarding a pleural effusion. The fluid content signal is only measured when other sensors, such as activity sensors, determine a predetermined body position and/or breathing cycle and/or slumber status. such as activity sensors. A step 405 optionally measures an ECG signal.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-6 and 17   are rejected   under 35 U.S.C. 103 as being unpatentable over Engel US 20100234716 A1 as applied to claims 18, and 19 above, and further in view of Larson; John D. III (hereafter Larson), US 20060087199 A1, published on April 27, 2006.

Regarding claim 1, Engel  teaches a wearable non-invasive lung fluid monitoring system (Fig. 1, abstract,  [0008],[0087], [0095], as shown in figure 1, the monitoring system 10, provide improved methods and devices for monitoring the fluid of body tissues, such as the lungs, with an adherent device 100), comprising:
a wearable sensor configured to be positioned on a chest of a patient (fig.1A, abstract, [0081], the adherent device 100 includes sensors and placed on the chest wall), 
the wearable sensor (figs.1A and 1B, abstract, [0081] the adherent device 100)comprising:
 a pad member having a first side and a second side (Fig. 1I,  [0098],[0100]  an adherent patch 110 includes as shown in figure 1I in a second side, or upper side 110B, and a bottom view a first side, or a lower side 110A.) the first side forming at least a portion from a first end of the pad member to a second end of the pad member (Fig. 1I, [0100] as shown in figure 1I, the Adherent patch 100 comprises a second side, or upper side 110B. Electrodes 112A-D and ultrasonic transducers 113A-D extend from lower side (adherent patch side) 110A through adherent patch 110 to upper side 110B);
at least one transducer positioned ( Figs. 1C and 1J1,[0098], [0100], as shown in the figures the Adherent patch 100 comprises a second side, or upper side 110B, and the ultrasonic transducers 113A-D extend from lower side 110A through adherent patch 110 to upper side 110B) the at least one transducer configured to generate at least one ultrasonic signal probing internal space within the chest of the patient and receive at least one reflected wave of the at least one ultrasonic signal (Figs. 1IA and 1J, [0008]-[0009], [0081], [0082], [0104],  the ultrasonic transducers 113A-D received reflected ultrasonic signals as a fluid content signal. the ultrasound signal from the lung away from the pleural space measured to determine hydration. Increased expansion of the pleural space result in a slight compression of the lung such that the alveoli of the lung have a slightly smaller volume resulting in a decrease in an intensity of the reflected signal); 
at least one control system in electrical communication with the at least one transducer, and positioned adjacent to the at least one transducer (Figs. 1I, 1IA and 1J1, [0104],[0107],  Electronics circuitry 130 comprise piezoelectric driving circuitry coupled to ultrasonic transducers 113A-D. The electronics components 130 comprise wireless communications circuitry 132 to communicate with remote center 106. As shown in figures 1I, and 1J1, the Electronics circuitry 130 adjacent to the transducer 113A, The ultrasonic transducer 113A include a piezoelectric driver 113A1), the at least one control system configured to drive voltages for the at least one transducers and receive data generated by the at least one transducer from the at least one reflected wave of the at least one ultrasonic signal (Figs. 1D and 1J, [0049], [0104], [0110], The piezoelectric driving circuitry include transmitting, voltage transformation, signal processing, and capacitive circuitry. The piezoelectric driving configured to provide energy to the ultrasonic transducers 113A-D such that the ultrasonic transducers generate signals. The piezoelectric driving circuitry configured to process reflected ultrasonic signals which are received by the ultrasonic transducers   113A-D ); 
at least one power system in electrical communication with and positioned adjacent to the at least one control system, the at least one power system configured to provide electrical power for the control system and the at least one transducer (Figs. 1D, 1E, and 1J [0066], [0092], [0094], [0116],[0117], [0137], as shown in figure 1D and IE  the Electronics circuitry 130  includes batteries 150 positioned over the flex printed circuit board (flex PCB) and electronic components and wireless communications circuitry 132. Further, as shown in figure 1J, the adherent device include a reusable electronics module with replaceable patches, and each of the replaceable patches contains sensing electrodes, battery, memory, logic, transducers (113A-D)); and, 
an adhesive layer positioned on the second side of the pad member and configure to adhere to the chest of the patient (Figs.1A, and 1I,[0081], [0098], [0099], a as shown in figure 1A, the adherent device 100 placed on the chest  of the patient and includes adherent patch 110. As shown in figure 1I, the Adherent patch 110 comprises a first side, or a lower side 110A, that is oriented toward the skin of the patient when placed on the patient. The first side (patient side) 110A  comprises adhesive 116A to adhere the patch 110  and adherent device 100 to the patient); and, 
at least one processor configured to determine at least one measurement estimate of fluid within the chest of the patient using acoustic impedance of the at least one ultrasonic signal and the at least one reflected wave of the ultrasonic signal (Figs. 1B, 3A-3D, Claim 1, [0009], [0048], [0049], [0058], [0098], [0106] ,[0185], adherent device 100 include multiple processors. The processor control the ultrasonic transducer to transmit the ultrasonic signal. The ultrasound transducer and at least one sensor configured to measure patient data; receiving an ultrasound signal reflected from the tissue; and determining an amount of fluid of the tissue based on the reflected signal and the patient data measured with at least one sensor.   The ultrasonic transducer 113A  includes acoustically impedance as shown in figure 3C.)
However, it is noted that Engel does not specifically teach  the underline the section  of limitation of “the first side forming at least a portion of a cavity extending from a first end of the pad member to a second end of the pad member “ and “at least one transducer positioned within the cavity,” although as discussed above Engel teaches the first side forming at least a portion extending from a first end of the pad member to a second end of the pad member and transducer as discus above.
On the other hand in the same field of  endeavor  a method of patient monitoring using wearable pad of  Larson teaches a portion of a cavity extending (Fig. 13d, [0073], [0087], [0090], Larson specifically teaches the piezoelectric isolating transformer 320 is composed of a first substrate 82 and a second substrate 92. The second substrate 92 defines a cavity 94 that extends into the second substrate from the major surface 95 (see fig. 13d)) and at least one transducer positioned within the cavity (Fig. 13d, [0073], [0087],[0090], Larson specifically teaches the second substrate 92 is bonded to the first substrate 82 with the major surface 95 juxtaposed with the major surface 85 and the first electro-acoustic transducer 40 located in the cavity 94 (see fig. 13d).)
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a cavity taught by Larson into Engle. 
The suggestion/motivation for doing allow user of Engle to remove moisture from body so as to provide patient comfort.

Regarding claim 2, Engel  teaches wherein the pad member includes a first end and a second end (Figs. 1B and 1C,  [0098],[0100] the adherent patch 110 includes the second side, or upper side 110B, and the  bottom view a first side, or a lower side 110A), and wherein the wearable sensor (Fig. 1B, [0121], adherent device 100) further comprises at least one covering layer extending from a first location adjacent to the first end of the pad member to a second location adjacent to the second end of the pad member (Figs 1F and 1I, [0117], [0152], as shown in figure 1F an adherent patch 110 with an adhesive 164 on an underside of cover 162. The outside covering layer 162 covering from upper side 110B to the lower side 110A of the adherent patch 110 applied  adhesive 116B (see fig. 1I)) and 
	However, it is noted that Engel does not specifically teach  “across at least a portion of the cavity”
On the other hand, as discus in claim 1 above Larson teaches  across at least a portion of the cavity (Fig. 13d, [0073], [0087], [0090], Larson specifically teaches the piezoelectric isolating transformer 320 is composed of a first substrate 82 and a second substrate 92. The second substrate 92 defines a cavity 94 that extends into the second substrate from the major surface 95 (see fig. 13d)).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate a cavity taught by Larson into Engle. 
The suggestion/motivation for doing allow user of Engle to remove moisture from body so as to provide patient comfort.. 

Regarding claim 3, Engel  teaches wherein the controller is configured to cause the at least one transducer to transmit a plurality of ultrasonic signals at pre-determined intervals (Claim 51, [0050], [0104], the piezoelectric driving circuitry is configured to provide pulsed power to the ultrasonic transducers 113A-D, such that the ultrasonic transducers 113A-D transmit ultrasonic signals at predetermined intervals). 

Regarding claim 4, Engel  teaches wherein the at least one transducer includes a plurality of transducers positioned in a vertical array in the pad member ( Figs. 1C and 1J1,[0098], [0100], as shown in the figures the Adherent patch 100 comprises a second side, or upper side 110B, and the ultrasonic transducers 113A-D extend from lower side 110A through adherent patch 110 to upper side 110B).
It would have been obvious to a person of ordinary skill in the art at the time of filing to replace the horizontally arranged array of transducers with vertically aligned array of transducer.
 	Applicant has not disclosed that the plurality of transducers positioned in a vertical array provides an advantage is used for a particular purpose or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the horizontally arranged array of transducers because the horizontally arranged array of transducers produce the same predictable result that of the plurality of transducers positioned in a vertical array .

Regarding claim 5, Engel  teaches wherein the plurality of transducers are configured to be positioned on the chest of the patient such that each transducer is positioned between ribs of the patient (figs. 1A and 3A, [0081],[0183] , [0187], The adherent device 300 include at least one ultrasound transducer and share the construction of the adherent devices. The adherent devices 300 positioned and adhered to the skin of a patient the torso region or the thorax.).

Regarding claim 6, Engel  teaches wherein the control system is configured to drive a first transducer to emit the at least one ultrasonic signal with remaining transducers of the wearable sensor receiving the reflected wave of the at least one ultrasonic signal (claims 1 and 26,  [0104], the piezoelectric driving circuitry 113A-D is configured to provide power to only some of the ultrasonic transducers 113A-D, and THE ADHERENT DEVICE 100 process reflected ultrasonic signals from only some of the ultrasonic transducers 113A-D. The piezoelectric driving circuitry is configured to operate the ultrasonic transducers 113A-D in a continuous or pulsed Doppler mode.). 

Regarding claim 17, Engel  teaches at least one external sensor configured to provide at least one secondary indicator of fluid accumulation (abstract, Figs 2A, 4A,[0187], [0189],[0190], a method 400 of detecting a pleural effusion for predicting an impending or risk of cardiac decompensation. A step 402 processes the signals and detects a fluid content signal regarding a pleural effusion. The fluid content signal is only measured when other sensors, such as activity sensors, determine a predetermined body position and/or breathing cycle and/or slumber status.)

Claims 7-16 are rejected   under 35 U.S.C. 103 as being unpatentable over Engel US 20100234716 A1 as applied to claims 18, and 19 above, and further in view of Larson; John D. III (hereafter Larson), US 20060087199 A1 as applied to claim 1 above, and  further in view of SUMI; Chikayoshi (hereafter Sumi), US 20190129026 A1, published on May 02, 2006.

Regarding claim 7, Engel  teaches wherein the control system is configured to drive all transducers of the plurality of transducers to emit at least one ultrasonic pulse sequence of ultrasonic signals with emission phase of each transducer producing a narrow beam of ultrasonic waves between transducers (Figs 3C and 3D,[104], [0122], [0185], [0188], the piezoelectric driving may be configured to provide energy to the ultrasonic transducers 113A-D.  the ultrasonic transducers 113A-D (1 x 4 two-dimensional array)  generate signals as a pulsed and/or phased array. The piezoelectric driving circuitry 113A-D is configured to provide power to only some of the ultrasonic transducers 113A-D, and process reflected ultrasonic signals from only some of the ultrasonic transducers 113A-D. 
However, it is noted that Engel does not specifically teach  “a narrow beam of ultrasonic waves configured to be steered through a vertical transmission angle by changing phase between transducers”

On the other hand, Sumi specifically teaches a narrow beam of ultrasonic waves configured to be steered through a vertical transmission angle by changing phase between transducers( [0133], [0394], These processing are required for all beamforming. Since the beamformed signals are generated within a bandwidth that can be confirmed for the angular spectra of raw reception signals, the maximum steering angle to be generated using the element array can also be confirmed form the angular spectra.).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  multi transducers array operating based on steering angles taught by Sumi into Engle. The suggestion/motivation doing so is: to  increase the speed of beamforming and maximize the amount of data acquired.

Regarding claim 8, Engel  teaches wherein the transducers are configured to receive signals as amplitude scans consisting of amplitude of the reflected wave as a function of time (Figs 3C and 3D, [0078],[0151],[0185], Differences in ultrasound propagation may be used to determine fluid content in body tissues, and to monitor fluid content, and thus monitor the progress of various clinical conditions. The difference in hydration over time . as shown in FIG. 3C and 3D graph , The piezoelectric driving may be configured to provide energy to the ultrasonic transducers 113A-D. The ultrasonic transducers 113A-D to one or more reflective surfaces which reflect ultrasonic signals. FIG. 3C and 3D,   illustrates  a voltage – time graph, where  the amplitude of a voltage described as a function of time.). 

Regarding claim 9, Engel  teaches wherein the amplitude scans for each ultrasonic pulse sequence are collectively captured by the control system (Fig.3C,[0078], [0185], figure 3C  shows the  voltage – time graph where the voltage describe the amplitude, and the graph represent data  that  obtained with an experiment for detecting fluid content in a portion of a body of a patient, and  the data is obtained using ultrasonic pulse) and configured for transmission as a single data stream  ([0078], [0091], [0095],   the graph that represent fluid content data is transmitted to   a  remote center 106 is  in communication with a health care provider 108A with a communication system 107A, such as the Internet.).

Regarding claim 10, Engel  teaches wherein the at least one transducer includes a plurality of transducers positioned in an N x M two-dimensional array having (Figs. 1B, 1I1, [0032], [0098],  the at least one ultrasonic transducer comprises an array of transducers. As shown in figure 1B, 1x4 two-dimensional ultrasonic transducers array used).
However, it is noted that Engel does not specifically teach  “having two or more vertical columns M of transducers”
On the other hand, Sumi specifically teaches  having two or more vertical columns M of transducers ( Fig. 39, [ 0072], as shown in figure 39 the configurations of plural transducers; specifically figure 39 (a2) plural transducers 110 arrayed densely in a 2D array state.)  
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  multi transducers array operating based on steering angles taught by Sumi into Engle. The suggestion/motivation doing so is: to  increase the speed of beamforming and maximize the amount of data acquired.

Regarding claim 11, Engel  teaches  wherein at least one row N of the N x M two-dimensional array is configured to be positioned below a diaphragm of the patient after full inhalation of the patient (Figs. 1A, 1B, [0078], [0079], [0081], [0098],[0183],[0187],  as shown in figure 1A the adherent devices positioned on the torso region or the thorax of the patient, as shown in figures 1B and 1J, 1x4 two-dimensional ultrasonic transducers array used. The patient asked to inhale and exhale).

Regarding claim 12, Engel  teaches wherein at least one row N of the N x M two-dimensional array is configured to be positioned between ribs of the patient  (Fig1, [0081], as shown in figure 1A the adherent devices positioned on the thorax of the patient. This adherent devices consisting of ultrasonic transducers 113A, 113B, 113C, and 113D. The Ultrasonic transducers 113A, 113B, 113C, and 113D arranged in 1 x 4 two-dimensional array of transducers.) .

Regarding claim 13, Engel  teaches wherein the control system is configured to drive a first transducer to emit the at least one ultrasonic signal ;; transducers of N x M two-dimensional array receiving the reflected wave of the ultrasonic signal (Figs. 1B, 1C, 1J, 3A and 3B,[104], [0122], [0184], The piezoelectric driving may be configured to provide energy to the ultrasonic transducers 113A-D such that the ultrasonic transducers generate signals.).

However, it is noted that Engel does not specifically teach  “the at least one ultrasonic signal with remaining transducers of N x M two-dimensional array receiving the reflected wave of the ultrasonic signal”
On the other hand, Sumi specifically teaches to emit the at least one ultrasonic signal with remaining transducers of N x M two-dimensional array receiving the reflected wave of the ultrasonic signal (Figs. 2 and 3(a2), [0021],[0212],  a wave generated by a transducer 10 (a signal source) or others generated by a signal source can be processed. all the waves are generated from a wave emitted from the signal source. There are transducers 10 that allow transmitting arbitrary waves to the measurement target and receiving reflected waves. The arbitrary allows transmitting ultrasounds using drive signals provided and generating received signals by receiving ultrasounds.).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  multi transducers array operating based on steering angles taught by Sumi into Engle. The suggestion/motivation doing so is: to  increase the speed of beamforming and maximize the amount of data acquired.



Regarding claim 15, Engel  teaches wherein the control system is configured to drive at least one column M of transducers within the N x M two-dimensional array as remaining columns M of transducers receive reflected waves (Figs 1J, and 3B, [0032], [0098], [0104], [0183], [0184], The piezoelectric driving circuitry configured to process reflected ultrasonic signals which are received by the ultrasonic transducers 113A-D and transmitting an ultrasonic wave and receiving reflected waves. The at least one ultrasonic transducer comprises an array of transducers, 1x4 two-dimensional ultrasonic transducers array used (see fig. 1B)).

Regarding claim 14, all claimed limitations are set forth and rejected as per discussion for claim 15.
Regarding the motivation statement, the same motivation statement  applied in claim 4 above also applied here.  

Regarding claim 16, Engel  teaches wherein the control system is configured to drive all transducers in the N x M two- dimensional array to produce ultrasonic signals with time-delayed emissions producing a narrow beam of ultrasonic waves configured to be ;; time delays between transducers (Figs 3A, 3B,[0104],[0183],[0184], The piezoelectric driving may be configured to provide energy to the ultrasonic transducers 113A-D.  the ultrasonic transducers 113A-D (1 x 4 two-dimensional array)  generate signals. As shown in figures 3A and 3B, transmit an ultrasonic signal S into the body of the patient, and receive back a portion of reflected signals R from . The reflected signals R from the parietal pleura PP and visceral pleura VP, respectively, at different time intervals t1 and t2 respectively and calculating distance D1 and D2.).
However, it is noted that Engel does not specifically teach  “to produce ultrasonic signals with time-delayed emissions producing a narrow beam of ultrasonic waves configured to be steered via vertical and horizontal transmission angles by changing time delays between transducers”
On the other hand, Sumi specifically teaches all transducers in the N x M two- dimensional array to produce ultrasonic signals with time-delayed emissions producing a narrow beam of ultrasonic waves configured to be steered via vertical and horizontal transmission angles by changing time delays between transducers (Figs. 37, 39, and 40, [0928], [0988], [0994], As shown in FIG. 37, the imaging instrument includes at least one transducer 110 . FIG. 39 shows illustrations of configurations of plural transducers 110 the transmitter 121 generated drive signals , also include a delay device of which delay time is set by the control unit 133. a wave source(s) exists in the measurement object 1, and the direct control of the wave source(s) by the controller 133. When drive signals generated by a transmitter 121 with plural channels are provided to plural transducers 110, according to the delay times set by the control unit 133, the beam transmission with a focusing or a steering and the plane wave transmission can be performed (Since the plane wave transmission yields a narrow band in the direction orthogonal to the propagation direction and it is also effective to be wide banded in the direction).
It would have been obvious to a person of ordinary skill in the art at the time of filing to incorporate  multi transducers array operating based on steering angles taught by Sumi into Engle. The suggestion/motivation doing so is: to  increase the speed of beamforming and maximize the amount of data acquired.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FIKIRTE T ASHINE whose telephone number is (571)272-5460. The examiner can normally be reached M-F 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith M Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FIKIRTE (Fiki) T ASHINE/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793